Thomas Christopher and




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 5, 2014

                                      No. 04-14-00735-CV

                                      Brian C. SIMCOE,
                                           Appellant

                                                v.

                      Thomas CHRISTOPHER and Catrina Christopher,
                                     Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-15519
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        The trial court signed a final judgment on July 9, 2014. Appellant filed a timely motion
for new trial on August 7, 2014. Therefore, the notice of appeal was due to be filed on October 7,
2014. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal was
due on October 22, 2014. See TEX. R. APP. P. 26.3. Although appellant filed a notice of appeal
within the fifteen-day grace period allowed by Rule 26.3, he did not file a motion for extension
of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We, therefore, ORDER appellant to file, within fifteen days from the date of this order, a
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).


                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court